Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al. (PGPUB Document No. US 2010/0045701) in view of Oh et al. (PGPUB Document No. US 2012/0062595) in view of Willis (“Photosynth to 3D Conversion”, URL: https://www.youtube.com/‌watch?v=TuHJUS2olyc).
Regarding claim 8, Scott teaches a mobile device (cellphone, Scott: 0057), comprising: 
A camera (Scott: 0038) to provide images of a scene (“generating an accurate 3D model of the environment” (Scott: 0060));
At least one sensor to sense a position and an orientation of the camera (camera pose determined from the fiducials (Scott: 0067-0068). Further, the camera pose estimation process utilizes DLMO information, wherein DLMO information is obtained from sensors such as an accelerometer (Scott: 0050, 0060, 0063));
And a screen to present augmented reality data over the scene based on the position and the orientation of the camera and on a three-dimensional presentation of the scene (augmenting AR data based on the determined pose information above (Scott: 0142)).

However, Scott does not teach the AR system above residing on a server. Oh teaches an AR server, wherein a terminal transmits object information to a server, and receives AR/virtual objects from the server over a wired/wireless network (Oh: FIG.9, 0071, 0034). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Scott such as to utilize an AR server (taught by Oh), because this enables offloading the processing load from the mobile device of Scott.

Further, the combined teachings as applied above does not expressly teach the the 3D representation of a scene utilizing images taken from different angles by a camera. However, Willis teaches generating a 3D representation of a scene utilizing images taken from different angles by a camera (creating a 3D model utilizing Photosynth that creates a 3D point cloud (1:00) from images taken of the desired subject/location and uploading the plurality of images to the server (0:06, 0023). From the 3D point cloud data a 3D model can be created using programs like Meshlab (1:28)). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the 3D environment of Scott is created using the teaching of Willis, because this enables environments to be generated quickly and efficiently using images obtained using any device capable of taking pictures (not being limited to the use of equipment like LIDAR).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616